Citation Nr: 0318569	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  02-02 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for anxiety disorder.

2.  Entitlement to service connection for major depressive 
disorder.

3.  Entitlement to service connection for a seizure disorder.

4.  Entitlement to service connection for a hysterectomy.


ATTORNEY FOR THE BOARD

T. Reichelderfer, Counsel




INTRODUCTION

The veteran had service from March 1985 to June 1985 and from 
December 1990 to May 1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The veteran did not have anxiety disorder or major 
depressive disorder during active service and there is no 
evidence in the record linking any present anxiety disorder 
or major depressive disorder to service. 

3.  The veteran does not have neuropsychological signs or 
symptoms that are undiagnosed or that are due to a medically 
unexplained chronic multisymptom illness.  

4.  The veteran did not have a seizure disorder during active 
service and there is no evidence in the record linking any 
present seizure disorder to active service.

5.  A seizure disorder, to the extent that it may be 
considered an epilepsy, manifested more than one year 
following service.

6.  The veteran does not have neurologic signs or symptoms 
that are undiagnosed or that are due to a medically 
unexplained chronic multisymptom illness. 

7.  No chronic disorder of the uterus was present during 
active service and there is no evidence in the record that 
the myomatous uterus that led to the hysterectomy is related 
to service. 

8.  The veteran's post service symptoms that led to the 
hysterectomy were diagnosed as myomatous uterus which is a 
recognized or known diagnosis and not a medically unexplained 
chronic multisymptom illness.


CONCLUSIONS OF LAW

1.  Anxiety disorder was not incurred in service.  38 
U.S.C.A. §§ 101(24), 1110, 1117, 1131, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.6(a), 
3.102, 3.159, 3.303, 3.317, 3.326 (2002). 

2.  Major depressive disorder was not incurred in service.  
38 U.S.C.A. §§ 101(24), 1110, 1117, 1131, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.6(a), 
3.102, 3.159, 3.303, 3.317, 3.326 (2002). 

3.  A seizure disorder was not incurred in service.  
38 U.S.C.A. §§ 101(24), 1101, 1110, 1112, 1113, 1117, 1131, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.6(a), 3.102, 3.159, 3.303, 3.307, 3.309(a), 
3.317, 3.326  (2002).

4.  A hysterectomy was not incurred in service.  38 U.S.C.A. 
§§ 101(24), 1110, 1117, 1131, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.6(a), 3.102, 3.159, 
3.303, 3.317, 3.326 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Active service includes active duty, any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in line of duty, and any period of inactive duty 
training during which the individual concerned was disabled 
or died from an injury incurred or aggravated in line of duty 
or from a covered disease which occurred during such 
training.  A "covered disease" is limited to an acute 
myocardial infarction, a cardiac arrest, or a cerebrovascular 
accident.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. 
§ 3.6(a) (2002).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  The disease entity must be identified and 
shown to be chronic during service.  In the absence of 
chronicity, continuity of symptomatology following discharge 
is required.  38 C.F.R. § 3.303(b) (2002).  Service 
connection may also be granted when all of the evidence 
demonstrates that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2002).

Where a veteran had ninety (90) days or more of continuous 
active service and an epilepsy becomes manifest or is 
aggravated to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease or aggravation of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2002); 67 Fed.Reg. 67,792 (November 7, 2002) (to be 
codified at 38 C.F.R. §§ 3.307, 3.309(a)).  

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the "Veterans' 
Benefits Improvements Act of 1994," Public Law 103-446.  That 
statute, in part, added a new section 1117 to Title 38, 
United States Code, Section 1117 authorized VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  In establishing the presumptive period, the Secretary 
was to review any credible scientific or medical evidence, 
the historical treatment afforded other diseases for which 
service connection is presumed, and other pertinent 
circumstances regarding the experience of Persian Gulf 
veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non- 
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia theater of operations 
during the Gulf War.  In April 1997, VA published an interim 
rule that extended the presumptive period to December 31, 
2001.  This extension of the presumptive period was adopted 
as a final rule in March 1998, and on October 21, 1998, 
Public Law 105-277, §1602(a)(1) added 38 U.S.C. § 1118, which 
codified the presumption of service connection for an 
undiagnosed illness.

In November 2001, VA issued an interim final rule which 
amended 38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive 
period from December 2001 to December 2006.  This interim 
rule became effective November 9, 2001, with the comment 
period to end January 8, 2002.

Effective March 1, 2002, Congress liberalized the laws 
pertaining to service connection for undiagnosed illnesses. 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001).This legislation amends 
various provisions of 38 U.S.C. §§ 1117, 1118, including a 
complete revision of § 1117(a), which now provides as 
follows:

(1) The Secretary may pay compensation under this subchapter 
to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest- (A) during service on active 
duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War; or (B) to a degree of 
10 percent or more during the presumptive period prescribed 
under subsection (b).

(2) For purposes of this subsection, the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): 

	(A) An undiagnosed illness. 
	(B) A medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms. 
	(C) Any diagnosed illness that the Secretary determines 
in regulations prescribed under subsection (d) warrants a 
presumption of service-connection.

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.

A whole new subsection (g) was added to § 1117, as follows:

(g) For purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following: (1) Fatigue. (2) 
Unexplained rashes or other dermatological signs or symptoms. 
(3) Headache. (4) Muscle pain. (5) Joint pain. (6) 
Neurological signs and symptoms. (7) Neuropsychological signs 
or symptoms. (8) Signs or symptoms involving the upper or 
lower respiratory system. (9) Sleep disturbances. (10) 
Gastrointestinal signs or symptoms. (11) Cardiovascular signs 
or symptoms. (12) Abnormal weight loss. (13) Menstrual 
disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestation of an undiagnosed illness.  As noted above, the 
effective dates of all of the cited amendments are March 1, 
2002.  

The veteran's claim in this case was filed in early 2001; 
accordingly, the Board must apply the version of the laws and 
regulations most favorable to the veteran in this instance.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) (When 
there has been a change in an applicable stature or 
regulation after a claim has been filed but before a final 
decision has been rendered, VA must apply the version of the 
statute or regulation which is most favorable to the 
claimant, unless Congress has expressly provided otherwise or 
has authorized VA to provide otherwise and VA has done so.)  

Although the RO has reported that the veteran served in the 
Southwest Asia theater of operations during the Persian Gulf 
War from February 7, 1991 to April 24, 1991, the Board does 
not find verification of such service in the record.  Because 
the claim must fail on other grounds, however, the Board will 
assume that the veteran had such service, for the sake of 
argument, for the purposes of rendering a decision on this 
appeal.

Anxiety disorder/major depressive disorder

The veteran's service medical records for her service in 1985 
and from December 1990 to May 1991 do not show a diagnosis or 
complaint of either anxiety disorder or major depressive 
disorder.  At an examination in September 1987, the veteran 
did report worry and nervous trouble.  However, the 
psychiatric evaluation was normal.  Additionally, in November 
1989 the veteran was noted with anxiety after hitting a 
little boy with her car earlier that morning.  However, the 
veteran's complaint of worry and nervous trouble and the 
assessment of anxiety were not at a time that the veteran was 
in active service.  Therefore, the veteran did not have 
anxiety disorder or major depressive disorder during active 
service.  There is also no evidence in the record linking any 
present anxiety disorder or major depressive disorder to 
service.  38 C.F.R. §§ 3.6(a), 3.303 (2002).

In essence, the veteran has asserted that she has an anxiety 
disorder or major depressive disorder due to service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  As noted above, anxiety disorder or major depressive 
disorder were not present during active service.  This raises 
the issue of service connection for an undiagnosed illness.  
However, the veteran's post service neuropsychological signs 
or symptoms have been diagnosed as anxiety disorder and major 
depressive disorder.  Such diagnoses are recognized or known 
psychiatric diagnoses.  Diagnostic and Statistical Manual of 
Mental Disorders (4th. ed.) (DSM-IV).  Accordingly, the 
veteran does not have a 'qualifying chronic disability'.  
38 C.F.R. § 3.317(a), (b) (2002).  Consequently, the claim 
for service connection for this disability on the basis of 
38 U.S.C.A. § 1117 must fail.

Anxiety disorder and/or major depressive disorder were not 
present during active service and there is no evidence 
linking any present anxiety disorder or major depressive 
disorder to service.  The veteran does not have 
neuropsychological signs or symptoms that are a 'qualifying 
chronic disability'.  Accordingly, the preponderance of the 
evidence is against the veteran's claim for service 
connection for anxiety disorder and/or major depressive 
disorder.  38 U.S.C.A. §§ 101(24), 1110, 1117, 1131 (West 
2002); 38 C.F.R. §§ 3.6(a), 3.303, 3.317 (2002). 

Seizure disorder

The veteran's service medical records do not show a diagnosis 
or complaints related to seizures.  Therefore, the veteran 
did not have a seizure disorder during active service and 
there is no evidence in the record linking any present 
seizure disorder to active service.  38 C.F.R. §§ 3.6(a), 
3.303 (2002).  

The record shows that the veteran was hospitalized in a VA 
medical facility in July 1999 due to a seizure.  The 
discharge summary does not show that there was a prior 
history of seizures.  The veteran was released from active 
service in May 1991.  Therefore, the seizure disorder, to the 
extent that it may be considered an epilepsy, manifested more 
than one year following service.  Accordingly, the seizure 
disorder may not be presumed to have been incurred in 
service.  38 C.F.R. §§ 3.307, 3.309(a) (2002).

In essence, the veteran has asserted that she has a seizure 
disorder due to Persian Gulf War service.  As noted above, a 
seizure disorder or an epilepsy was not present during active 
service or within one year of discharge from service.  This 
raises the issue of service connection for an undiagnosed 
illness.  However, the veteran's post service neurologic 
signs or symptoms have been described as a generalized tonic-
clonic seizure [seizure of grand mal epilepsy, Dorland's 
Illustrated Medical Dictionary 1503 (28th ed. 1994)] and 
diagnosed as a seizure disorder.  Accordingly, the veteran 
does not have neurologic signs or symptoms that are 
undiagnosed or a medically unexplained chronic multisymptom 
illness.  38 C.F.R. § 3.317(a), (b) (2002).

The veteran did not have a seizure disorder during active 
service and there is no evidence in the record linking any 
present seizure disorder to service.  A seizure disorder, to 
the extent that it may be considered an epilepsy, manifested 
more than one year following service.  The veteran does not 
have neurologic signs or symptoms that are a 'qualifying 
chronic disability'.  Accordingly, the preponderance of the 
evidence is against the veteran's claim for service 
connection for a seizure disorder.  38 U.S.C.A. §§ 101(24), 
1101, 1110, 1112, 1113, 1117, 1131 (West 2002); 38 C.F.R. 
§§ 3.6(a), 3.303, 3.307, 3.309(a), 3.317 (2002).

Hysterectomy

As noted above, the veteran had active service from March 
1985 to June 1985 and from December 1990 to May 1991.  In May 
1985, she was noted with normal size and shape of the corpus 
of the uterus.  There were no masses of the adnexae.  At the 
September 1987 examination, the pelvic evaluation was normal 
and in April 1988 the uterus was normal.  An August 1989 
service medical record entry shows the veteran had a normal 
gynecological examination but an enlarged uterus.  However, 
at this time the veteran was not shown to be in active 
service.  Accordingly, no chronic disorder of the uterus was 
present during active service.  38 C.F.R. §§ 3.6(a), 
3.303(a), (b) (2002).  

In July 1998, the veteran was admitted to a VA medical 
facility due to abdominal pain.  The veteran underwent 
exploratory laparotomy and a myomatous uterus [benign tumor 
of the uterus called colloquially fibroids, Dorland's 
Illustrated Medical Dictionary 911, 1093 (28th ed. 1994)] was 
discovered.  A total abdominal hysterectomy was performed.  
However, as noted above, no abnormality of the uterus was 
present during either period of active service.  
Additionally, none of the medical evidence in the record 
relates the myomatous uterus to service.  Accordingly, the 
myomatous uterus that led to the hysterectomy is not related 
to service.  38 C.F.R. § 3.303(d) (2002).

In essence, the veteran has asserted that her hysterectomy is 
due to her Persian Gulf War service.  As noted above, the 
myomatous uterus that led to the hysterectomy was not present 
during active service.  This raises the issue of service 
connection for an undiagnosed illness.  However, the 
veteran's post service symptoms that led to the hysterectomy 
were diagnosed as myomatous uterus.  This is a recognized or 
known diagnosis.  Dorland's Illustrated Medical Dictionary 
911, 1093 (28th ed. 1994)].  Accordingly, the veteran's 
hysterectomy was not due to signs or symptoms that were 
undiagnosed or to a medically unexplained chronic 
multisymptom illness.  38 C.F.R. § 3.317(a), (b) (2002).

No chronic disorder of the uterus was present during active 
service and the hysterectomy due to the myomatous uterus is 
not related to service.  The veteran's hysterectomy was not 
due to 'qualifying chronic disability'.  Accordingly, the 
preponderance of the evidence is against the veteran's claim 
for service connection for a hysterectomy.  38 U.S.C.A. 
§§ 101(24), 1110, 1117, 1131 (West 2002); 38 C.F.R. 
§§ 3.6(a), 3.303, 3.317 (2002). 

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires VA to notify the claimant 
and the claimant's representative of any information 
including medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2002).  

Review of the record reflects that the veteran was informed 
of the requirements for a grant of the benefits sought in the 
January 2002 statement of the case.  The statement of the 
case also provided the veteran with a summary of the evidence 
in the record used for the determination.  Accordingly, the 
veteran was advised of the evidence necessary to substantiate 
the claim.  An April 2001 VA letter to the veteran advised 
her of the evidence necessary to substantiate the claim, the 
kind of evidence she was responsible for obtaining, and the 
evidence VA was responsible for obtaining and would assist 
her in obtaining.  Service medical records have been received 
from the National Personnel Records Center and the RO 
obtained verification of the veteran's service.  The veteran 
has not received a VA examination as part of her service 
connection claim.  However, since the evidence does not show 
that the claimed conditions were present during active 
service and the claimed conditions have received medical 
diagnoses in the VA medical evidence received, examination of 
the veteran is no necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4) (2002); Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).  The veteran has identified VA medical records 
which have been requested and received.  The veteran has not 
identified additional relevant evidence of probative value 
which has not already been sought and associated with the 
claims file.  Accordingly, the facts relevant to this claim 
have been developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA.  
38 C.F.R. §§ 3.102, 3.159, 3.326 (2002). 




ORDER

Entitlement to service connection for anxiety disorder is 
denied.

Entitlement to service connection for major depressive 
disorder is denied.

Entitlement to service connection for a seizure disorder is 
denied.

Entitlement to service connection for a hysterectomy is 
denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

